Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.     All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  This action is FINAL. 
This action is in response to the papers filed on 03/03/2022.  
The sequence listing requirement indicated in prior office action has been amended.
The amendment overcome claim objection in prior office action.
Claims 1, 131-133, 135-137, 140-141, and 143-147 are pending; and they are under the examination.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 147 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 147 recites the limitation "the sequence selected from" in claim 145.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
Necessitated by the amendments
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 131-133, 135-137, 140-141, and 143-144 are rejected under 35 U.S.C. 103 as being unpatentable over Chelliserry (Chelliserry et al. Pub. No.: US 2016/0201144 A1, priority date of 20 October 2014).
With regard to claim 1, the claim is directed to detecting Babesia species nucleic acid using two amplification oligomers for amplifying a target region of Babesia species specific target nucleic acid via a series of method step comprising contacting the two amplification oligomers with a sample, performing amplification reaction; and detecting the presence or absence of the amplification product that indicates the presence or the absence of the target organism in the sample. The claim recites the first amplification oligomer comprising a first target-hybridizing sequence that consists of SEQ ID NO:8; and a second amplification oligomer comprising a second target-hybridizing sequence that consists of SEQ ID NO:34.
Chelliserry teaches a method of detecting a target nucleic acid that is 18S rRNA from a pathogenic organism of genus Babesia including Babesia species of Babesia microti in a blood sample (e.g. red blood cells) (see claims 21-23, and 30; para 0013, 0070-0071, 0075-0088). 
Chelliserry teaches RNA sequence of target 18S rRNA of Babesia microti as shown in SEQ ID NO:5 and primers and probes used in the method are shown in Table 1 (see claims 30-31, Example 1 para 0099-0103, Example 3, para 0108-0111, and pages 10, 25-26, Table 1, also see below). The SEQ ID NO: 5 (1205 nucleotides in length) of Babesia microti, as taught by the reference shows 99.0% matched with the RNA sequence of Babesia microti (i.e. SEQ ID NO: 61, 1206 nucleotides in length) disclosed in the specification (see page 100-101).
Babesia microti, Chelliserry teaches detecting Babesia 18S rRNA in the samples using primes [i.e. Non-T7 primer (SEQ ID NO: 1) and T 7 promoter primer (SEQ ID NO: 2)], a probe (SEQ ID NO: 3); and a target capture oligonucleotide (TCO) probe (SEQ ID NO: 4) (Table 1, para 0025-0029, page 25-26). These sequences are the fragments of SEQ ID NO: 5 (see below, thick black solid underlined sequences). SEQ ID NO: 5 comprises the sequences contained in non-T7 primer (SEQ ID NO: 1) (nucleotide 416 to 434), the probe (detection probe) (SEQ ID NO: 3) (nucleotide 486 to 505), and a target capture oligonucleotide (TCO) probe (SEQ ID NO: 4) (nucleotide 390 to 411). SEQ ID NO: 5 also comprises the sequences contained in part of the sequences from T7 primer (SEQ ID NO: 2) (e.g. nucleotide 524 to 557) (see below). Thus, the nucleic acid sequences contained in non-T7 primer, T7 primer, the detection probe and TCO probe are fragments of SEQ ID NO: 5 (see the thick solid underlined sequences in black). (Limitation of claim 132)
With regard to contacting and performing an in vitro nucleic amplification reaction method steps of claim 1, Chelliserry teaches performing amplifications that comprises contacting the released target from the blood sample with primers, a capture probe and an immobilized probe in the method (see claim 21 and 30-31, also see 0011, 0047-0057, 0074-0088, para 0102Table 1). Chelliserry teaches performing target capture assay that comprises one or more capture probes, an immobilized probe, a sample, and a suitable medium to permit hybridization of the target capture oligomer to the target nucleic acid and of target capture oligomer to the immobilized probe (para 0075-0076). Chelliserry further teaches performing transcription mediated amplification reaction using the Babesia target nucleic acid in the sample as template, first promoter primer Babesia species nucleic acid with two oligomers (e.g. two primers) using for amplifying the target region of the Babesia microti and using Babesia target nucleic acid in the sample as a template for generating an amplification product. 
With regard to detecting method step of claim 1, Chelliserry teaches detecting the resulting amplification with a detection probe; and detection of the amplified target RNA products during amplification or following amplification (claim 28, para 0081-0083, 0087, Examples 1-3). Chelliserry teaches that the detection probe is a nucleic acid or other molecule that binds specifically to a target sequence and which binding results, directly or indirectly, in a detectable signal to indicate the presence of the target sequence (e.g. using a label attached to one end of the detection probe that includes fluorescent label and chemiluminescent label) (para 0046-0050, 0088). Chelliserry also teaches the detection probe comprises a fluorescent label (e.g. Fluorophore) or quencher (para 0088) (Limitation of claims 137, 143-144). Chelliserry teaches using claim 141). Thus, Chelliserry teaches all the method steps recited in the claim 1. 
With regard to recited SEQ ID NOs in the claimed invention , all the recited sequences  [SEQ ID NOs: 8 and 34 in claim 1, SEQ ID NO: 7 in claim 133, SEQ ID NOs: 44, 88 or 90 in claims 135 and 146, SEQ ID NOs: 43, 87 or 89 in claim 136, SEQ ID NOs: 37, 42, 91,92 and 93 in claim 140 (SEQ ID NOs: 91-93 in claim 147),  and SEQ ID NOs: 83, 84 and 86 in claim 145, are the fragments of RNA of Babesia microti as shown in SEQ ID NO: 5 of the reference (see below, “The sequence alignment with SEQ ID NO: 5 of Chelliserry).
With regard to first amplification oligomer recited in claims 1 and 133, the nucleic acid sequence alignment result for recited SEQ ID NO: 8 shows 100% matched with portion of sequences on SEQ ID NO: 5, of the reference [thin solid underline for SEQ ID NO: 8 (nucleotide 856 to 885), indicating SEQ ID NO: 8 (i.e. the sequence having the first amplification oligomer), indicating that SEQ ID NO: 8 is the nucleic acid fragments of the SEQ ID NO: 5 of the reference. The nucleic acid sequence alignment result for recited SEQ ID NO: 7 shows 100% matched with portion of sequences on SEQ ID NO: 5, of the reference [thin solid underline for SEQ ID NO: 7 (nucleotide 856 to 909), indicating SEQ ID NO: 7 (i.e. the sequence having the first amplification oligomer), indicating that SEQ ID NO: 7 is the fragments of the SEQ ID NO: 5 of the reference. Furthermore, the specification discloses that SEQ ID NO: 7 (5’ aatttaatac gactcactat agggagagct ttcgcagtag ttcgtcttta acaaatc 3’, 57 in length) is T7 promoter primer and SEQ ID NO:8 (5’ gctttcgcag tagttcgtct ttaacaaatc 3’, 30 in length) has the same 
With regard to second amplification oligomer in claim 1, the nucleic acid sequence alignment result for SEQ ID NO: 34 shows 100% matched with portion of sequences on SEQ ID NO: 5 of the reference [solid underline for SEQ ID NO: 34 (nucleotide 695 to 715)]. This indicates that SEQ ID NO: 34 (i.e. the sequence having the second amplification oligomer), is the nucleic acid fragment of SEQ ID NO: 5 of the reference. The specification discloses that SEQ ID NO: 34 (5’ gagaaaacta gagtgtttca a 3’, 21 in length) is non-T7 primer (see page 97). As described above, Chelliserry teaches using T 7 primer and Non-T7 primer (Table 1, para 0025-0029) in detecting Babesia 18S rRNA in the samples, at the locations indicated in SEQ ID NO: 5 (see above), whereas the location of both recited primers SEQ ID NO: 8 and SEQ ID NO: 34 are also on the SEQ ID NO: 5. Thus, the teachings of Chelliserry include using the first amplification oligomer comprising a first-target hybridizing sequencing sequence that consists of the nucleic acid fragments same as recited SEQ ID NO. 8; and the second amplification oligomer comprising a second -target hybridizing sequence that consists of the nucleic acid fragments same as recited SEQ ID No: 34. They are primers.

    PNG
    media_image1.png
    645
    531
    media_image1.png
    Greyscale
 



claim 135, the claim is directed to the method step of purification and contacting the sample with at least one capture probe oligomer that comprises a target -hybridizing sequence (consists of SEQ ID NOs: 44, 88 or 90) covalently attached to a sequence or moiety that binds to an immobilized probe. 
The nucleic acid sequence alignment result for SEQ ID NO 44 shows 100% matched with portion of sequences on SEQ ID NO: 61 (nucleotide 284 to 304) and the result also shows having the portion of sequences of SEQ ID NO: 44 in SEQ ID NO: 5 of the reference (Dashes underline nucleotide 284 to 302). Similarly, the nucleic acid sequence alignment results for SEQ ID NO: 88 (nucleotide 1021 to 1043) and SEQ ID NO: 90 (nucleotide 1172 to 1199) show 100% matched with portion of sequences on SEQ ID NO: 61; and the results also show having the portion of sequences of SEQ ID NO: 88 (nucleotide1020 to 1042) and SEQ ID NO: 90 (nucleotide 1171 to 1198) in SEQ ID NO: 5 of the reference (see Dashes underline in the sequence alignment). This indicates that SEQ ID NOs: 44, 88 or 90 (i.e. a capture probe oligomer comprising a target-hybridizing sequence), is a fragment of SEQ ID NO: 5 of the reference.

    PNG
    media_image2.png
    145
    505
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    141
    493
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    141
    503
    media_image4.png
    Greyscale

Furthermore, Chelliserry teaches the method of purifying target nucleic acid from other sample components (see para 0044 and 0090). For example, Chelliserry teaches using a nucleic acid probe-based purification system (see para 0090).  Chelliserry teaches “analyzing the target comprises contacting the released target with a capture probe and an immobilized probe, the capture probe having a first segment complementary to the target, and a second segment complementary to the immobilized probe, wherein the target binds to the capture probe, and wherein the bound capture probe binds to the immobilized probe. Some methods further comprise performing a transcription mediated amplification of the target and detecting the resulting amplification product with a detection probe” (see para 0011). Chelliserry also teaches that “release of the target nucleic acid strand separates the target from other components of a capture hybrid and makes the target available for binding to a detection probe” (see para 0045). Chelliserry teaches that the capture probe includes a nucleic acid homopolymer (e.g. poly-A) that is covalently attached to the target-complementary region of the capture probe and that hybridizes under appropriate conditions to a complementary homopolymer of the immobilized probe (see para 0047). Thus, the teachings of Chelliserry include purifying the target nucleic acid from other components in the sample before step (1) and the purifying step comprises contacting the sample with at least one capture probe oligomer, wherein the at least one capture probe oligomer comprises a target-hybridizing sequence covalently attached to a 
With regard to claim 136, which depends from claim 135, the claim is directed to the capture oligomer sequence comprises or consists of SEQ ID NOs: 43, 87 or 88. 
The nucleic acid sequence alignment results for SEQ ID NOs: 43, 87 or 89 show that these sequences are the fragment of SEQ ID NO: 5 of the reference (see below). 

    PNG
    media_image5.png
    138
    461
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    135
    453
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    135
    498
    media_image7.png
    Greyscale

In addition, the sequence alignment results show that recited SEQ ID NO: 44 and SEQ ID NO: 43 share the same nucleotide (from 284 to 302) on SEQ NO: 5 of the reference. SEQ ID NO: 43 includes a nucleic acid homopolymer (e.g. poly-A) (see specification page 97).
With regard to claim 140, the claim is directed to the detection probe oligomer that comprises a detection probe target-hybridizing sequence consisting of the sequence selected from the group consisting of SEQ ID NOs: 37, 42, 91, 92 and 93 (in 
 The nucleic acid sequence alignment results for SEQ ID NOs: 37, 42, and 91-93 show 100% matched with portion of sequences on SEQ ID NO: 5 of the reference [see “The sequence alignment”, dashes underline, SEQ ID NO: 37 (nucleotide 752 to 771), SEQ ID NO: 42 (nucleotide 755 to 771) SEQ ID NO: 91(nucleotide 752 to 771), SEQ ID NO: 92 (nucleotide 755 to 770) and SEQ ID NO: 93 (nucleotide 755 to 769)]. Theses sequences are identical. This indicates that SEQ ID NOs: 37, 42, and 91-93 (i.e. detection probe oligomers comprising a target-hybridizing sequence) are the fragments of SEQ ID NO: 5 of the reference.
Accordingly, all recited sequences in claims 1, 133, 135-136, and 140 are the fragments of RNA of Babesia microti as shown in SEQ ID NO: 5 of the reference (see the sequence alignment). As described above, the reference teaches the method of detecting Babeisa species via a series of method steps comprising “contacting”, “amplifying” and “detecting” using target nucleic acid as template with non-T7 primer, T7 promoter primer, capture probe and detection probe. (Limitation of claim 132)
With regard to claim 1, Chelliserry does not teach using a first amplification oligomer (i.e. SEQ ID NO: 8) and a second amplification oligomer (i.e. SEQ ID NO: 34). Furthermore, Chelliserry does not particularly teach sequences recited in the claims. (claims 133, 135-136, 140 and 145-147). For example, the first amplification oligomer comprises SEQ ID NO: 8 (or SEQ ID NO:7 in claim 133) and the second amplification oligomer comprises SEQ ID NO: 34, which are considered primers, as described above. 
prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the claimed a first amplification oligomer comprising a first target-hybridizing sequence (e.g. target nucleic acid sequence for Babesia microti), and a second amplification oligomer comprising a second target-hybridizing sequence in view of the prior of record. The prior art Chelliserry teaches a method of detecting Babesia species that comprise contacting the target sample with capture probe having a first segment complementary to the target and a second segment complementary to the immobilized probe in the hybridization assay, performing amplification reaction using primers and detecting the amplified product via detection probe (with a fluorescent label); and purifying the target nucleic acid using nucleic-acid based probe. 
The teachings of Chelliserry include all the limitations the method of the claimed invention including recited sequences which are the fragments of 18S RNA Babeisa macroti sequence shown in SED ID NO: 5. Designing the first and second amplification primers (with desired continuous length) and  probes, capture probes and detection probes which are equivalent to those taught in the art, is considered routine experimentation particularly since the nucleic acid sequence of the recited SEQ ID NOs are the fragment of the Babeisa macroti sequence, was known in the art as demonstrated above. Furthermore, the ordinary artisan would have had more than a reasonable generating a promoter primer that comprising a promoter sequence located at 5’ to the first target hybridizing sequence depending of on the location of the sequence, as the Babeisa sequence, as known (Limitation of claim 131). The prior art is 
The ordinary artisan would have had more than a reasonable expectation of success of generating first and second amplification primers/probes, T7 primer and non-T7 primes, capture probe and detection probe for detecting the target, as described in the reference. Thus, prior to the effective filling date of the invention, the skill in the art, the guidance provided by the prior art and its cited references, would have made generating the recited probes and primers, in the claimed method obvious. A skilled artisan would be motivated to have tested the sensitivity of the method using generated probes and primers in detecting Babesia species in a sample (e.g. blood sample) and to identify a specific Babesia species in the sample. Further the skilled artisan would have found it obvious to try the first and second amplification primers/probes and other sequences in detecting Babesia, recited in the claimed method because the artisan would have had a finite number of identified, predictable sequence options for the recited sequences, and the artisan would have had good reason to pursue these known options, which were within the artisans technical grasp. Thus, for the reasons provided above, the claimed SED ID NOs, would have been obvious to one of ordinary skill in the art. 





s 145-147 are rejected under 35 U.S.C. 103 as being unpatentable over Chelliserry (Chelliserry et al. Pub. No.: US 2016/0201144 A1, priority date of 20 October 2014),  as applied to claims 1, 131-133, 135-137, 140-141, and 143-144, further in view of Eshoo (Eshoo et al. VECTOR-BORNE AND ZOONOTIC DISEASES; 2014; 14: 584-591) and Blaschitz (Blaschitz et al. APPLIED AND ENVIRONMENTAL MICROBIOLOGY; 2008: 4841–4846).
	With regard to claims 145-147, which depend from claim 1, the teachings of Chelliserry as applied to claims 1, 131-133, 135-137, 140-141, and 143-144 above, are fully incorporated here. 
	With regard to claim 145, which depends from claim 1, the claim further comprises a third amplification oligomer comprising a third target-hybridizing sequence that consists of SEQ ID NO:83; a fourth amplification oligomer comprising a fourth target-hybridizing sequence that consists of SEQ ID NO:84; and a fifth amplification oligomer comprising a fifth target-hybridizing sequence that consists of SEQ ID NO:86.
The nucleic acid sequence alignment results for SEQ ID NOs: 83, 84 and 86 show 100% matched with portion of sequences on SEQ ID NO: 5 of the reference [see “The sequence alignment”, dashes underline, SEQ ID NO: 83 (nucleotide 860 to 892), SEQ ID NO: 84 (nucleotide 533 to 554) SEQ ID NO: 86 (nucleotide728 to 743]. Theses sequences are identical. This indicates that SEQ ID NOs: 83, 84 and 86 (i.e. third, fourth and fifth amplification oligomers) are the fragments of SEQ ID NO: 5 of the reference. Furthermore, the specification discloses that SEQ ID NO: 82 (5’ aatttaatac gactcactat agggagaggc aaatgctttc gcagtagttn gtctttaaca 3’, 60 in length) is T7 promoter primer and SEQ ID NO:83 (5’ ggcaaatgct ttcgcagtag ttngtcttta aca 3’, 33 in length) has 
With regard to claim 146, the claim is directed to the method step of purification and contacting the sample with at least one capture probe oligomer that comprises a target -hybridizing sequence (consists of SEQ ID NOs: 44, 88 or 90) covalently attached to a sequence or moiety that binds to an immobilized probe. 
As described for claim 135 above, the nucleic acid sequence alignment result for SEQ ID NO 44 shows 100% matched with portion of sequences on SEQ ID NO: 61 (nucleotide 284 to 304) and the result also shows having the portion of sequences of SEQ ID NO: 44 in SEQ ID NO: 5 of the reference (Dashes underline nucleotide 284 to 302). Similarly, the nucleic acid sequence alignment results for SEQ ID NO: 88 (nucleotide 1021 to 1043) and SEQ ID NO: 90 (nucleotide 1172 to 1199) show 100% matched with portion of sequences on SEQ ID NO: 61; and the results also show having the portion of sequences of SEQ ID NO: 88 (nucleotide1020 to 1042) and SEQ ID NO: 90 (nucleotide 1171 to 1198) in SEQ ID NO: 5 of the reference (see Dashes underline in the sequence alignment). This indicates that SEQ ID NOs: 44, 88 or 90 (i.e. a capture probe oligomer comprising a target-hybridizing sequence), is a fragment of SEQ ID NO: 5 of the reference. 
With regard to claim 147, the claim is directed to the detection probe oligomer that comprises a detection probe target-hybridizing sequence consisting of the sequence selected from the group consisting of SEQ ID NOs: 91-93. Chelliserry 
 As described for claim 140 above, the nucleic acid sequence alignment results for SEQ ID NOs: 91-93 show 100% matched with portion of sequences on SEQ ID NO: 5 of the reference [see “The sequence alignment”, dashes underline, SEQ ID NO: 91(nucleotide 752 to 771), SEQ ID NO: 92 (nucleotide 755 to 770) and SEQ ID NO: 93 (nucleotide 755 to 769)]. Theses sequences are identical. This indicates that SEQ ID NOs: 91-93 (i.e. detection probe oligomers comprising a target-hybridizing sequence) are the fragments of SEQ ID NO: 5 of the reference.
With regard to claims 145-147, which depend from claim 1, claims are directed to the method that further comprises using the third/ fourth/fifth amplification oligomers that comprise third/fourth/fifth  target-hybridizing sequences that consist of SEQ ID NO:83/ SEQ ID NO:84/SEQ ID NO: 86; purifying the target nuclide and using the target hybridizing sequences (i.e. SEQ ID NO: 44, 88 or 89); and detecting the result of amplification reaction using detection probes (i.e. SEQ ID NO: 91-93). As described above, the recited first and second amplification oligomers (i.e. SEQ ID No:8 and SEQ ID NO: 34) are considered as primer sequences, thus, the recitation of the claim 145 indicate using third/fourth/fifth amplification oligomers indicate using more than one primer pairs in the claimed invention. Chelliserry teaches performing PCR amplification reactions using one or more primer pairs (see para 0086). Chelliserry teaches performing the method for two different RNA targets (see para 0031). Accordingly, all recited sequences in claims 145-147, are the fragments of RNA of Babesia microti as shown in SEQ ID NO: 5 of the reference (see the sequence alignment). 

Eshoo teaches a method to identify tick-born bacterial and protozoan pathogens in a single test using a broad range of PCR assay including Babesia species (as ticks carried Babesia species) (see abstract). Eshoo teaches the method of extracting DNA from the ticks samples collected from the patients, and performing eight PCR reactions using primer pairs which were multiplex together in a single PCR reaction (see p 585 col 1-2, Table 1). Eshoo teaches that the primers target conserved regions of the target clade genomes and were used to amplify variable regions; and the primer design was such that primers would only amplify the target group and not any other group (see p 582 col 1).
Eschoo also teaches performing a sequence confirmation using sequencing primer pairs contained M13 primer sequence tagged to their 5’ ends to facilitate Sanger DNA sequencing and are shown in Table 1 (see p 586 col 2 through p 587 col 1). In addition, Eschoo teaches performing a sequence confirmation of Babesia microti detection via sequencing part of 18S rRNA gene using the primers specific for Babesia 18S rRNA gene (see p 586 col 2 through p 587 col 1) [the primers have been described previously by Blaschitz et al. 2008, see below].
Eschoo teaches detecting Babesia microti and other Babesia species in the ticks in a PCR assay (see abstract, Table 2, p 587 col 1 para 4, p 588 col 1). Eshoo further teaches that “The Babesia sequences obtained from the tick extracts matched 
Additionally, Blaschitz teaches a method of detecting  Babesia species in ticks by using 18S rRNA gene PCR and sequencing including designing primers for PCR assay to evaluate the overall rate of infection of ticks with Babesia species (see abstract, p 4841 col 2 para 3, p 4842, p 4843 co 1-2, p 4844 col 1 Table 2). Blaschitz teaches detecting the Babesia species by using rRNA gene (including Babesia microti) comprising isolating DNA from ticks, designing primers for PCR amplification (including choosing target region and primer sites) and performing PCR amplification reactions using primer pairs (see abstract, p 4841 col 2 para 3, p 4842, p 4843 co 1-2, p 4844 col 1 Table 2). Blaschitz teaches using three controls (B. divergens DNA, B. microti DNA, and blood of cattle with a B. divergens infection) for primer testing and establishing the PCR 9see p 4843 col 1). Blaschitz further teaches verifying the positive PCR result via sequencing 441 PCR products in the method; and observing the 612-bp 18S rRNA amplicons could be sequenced successfully, and all of the DNA sequences obtained were proven to be Babesia sequences (see p 4843 col 2 through p 4843 col 2 for more details). 
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used multiple primer pairs in detecting Babesia species as taught by Eschoo and Blaschitz, in the method of Babesia microti or Babesia species. Thus, it would have been obvious to the artisan to have used multiple primer pairs in detecting Babesia species to identify a number of pathogens or more than one target nucleic acids in a single test sample, and to provide a single sensitive test that can screen for a wide range of pathogen or species. The artisan would have had good reason to pursue these known options, which were within the artisans technical grasp. 
Response to Argument
The response traverses the rejection on pages 12-16 of the remarks mailed on 03/03/2022.  
 	The response first summarizes the rejection in the prior office action and mentions new claims 145-147 in the amendments.
	The response mentions the amendments as “Applicant notes that independent claim 1, as amended, limits the first amplification oligomer target-hybridizing sequence to the sequence consisting of SEQ ID NO:8 and the second amplification oligomer target-hybridizing sequence to the sequence consisting of SEQ ID NO:34. In addition, new dependent claims 145-14 7 further require third, fourth, and fifth amplification 
	The response asserts that “Chelliserry fails to teach or suggest such a combination of oligomers as specified in the amended claims. To render a claim obvious, the prior art "must collectively, although not explicitly, guide an artisan towards a particular solution."…….. Here, even assuming, arguendo, that an artisan would have been generally motivated to modify Chelliserry by selecting alternative sequences, the rejection does not show how the cited references would specifically guide the ordinarily skilled artisan to the particular amplification oligomer target-hybridizing sequences specified in amended claim 1, much less their combination”. 
	The response further asserts that “Chelliserry's SEQ ID NO:5 itself does not disclose any specific oligomers because it is a long gene sequence (specifically, a sequence of 1205 bp) of Babesia microti 18S rRNA. While the Examiner asserts that "the prior art is replete with guidance and information necessary to permit the ordinary artisan to design the probes and the primers for detecting Babesia species," this reasoning only suggests that new oligomers could possibly be generated and tested, and does not show where the prior art provides such guidance that, if applied to Chelliserry's SEQ ID NO:5, would specifically lead an ordinarily skilled person to the particular combination of oligomers as claimed from among the vast number of possible amplification oligomer sequences potentially derivable from this long gene sequence……. whether a skilled artisan not only could have made but would have been motivated to make the combinations or modifications of prior art to arrive at the claimed invention") (emphasis original). See also KSR, 550 U.S. at 418 (stating that it "can be choices until one possibly arrived at a successful result, where the prior art gave no direction as to which of many possible choices was likely to be successful. See In re Kubin, 561 F.3d 1351, 1359 (Fed. Cir. 2009)”.
This response has been reviewed and fully considered but no found persuasive based on the following facts. 
First, Chelliserry explicitly describe the whole gene sequence of Babesia microti 18S rRNA (SEQ ID NO: 5 having 1205 bp). Thus, the sequence was well known in the art prior to the effective filing date of the invention.
Second, Chelliserry clearly indicates the sequences of primers, target capture probe and detection probe for detecting Babesia microti in a sample; and exemplifies detecting the target nucleic acid in the method using these primers and probes. Thus, the teachings of Chelliserry provide information of regions of the target sequence, two primers and detection probe on the SEQ ID NO: 5 to one having skill in the art to be Babesia microti in a sample. In this regard, Chelliserry gives a clear and adequate guidance to an artisan in choosing a target region on SEQ ID NO: 5 and designing the primers and probes to detect the target nucleic acids correspond to Babesia microti 18S rRNA shown in SEQ ID NO: 5. Chelliserry also provides guidance to use more than one primer pairs in the method (see the rejection above). 
Third, based on these teachings of Chelliserry and state of the art prior to the effective filing date of the invention (e.g. Eshoo 2014 and Blaschitz 2008), one having skill in the art will be able to choose and design the target region and primers/probes in detecting Babesia microti in a sample. It would have been obvious to one having skill in the art to have used the recited first and second amplification oligomers or more amplification oligomers to detect the pathogen transmitted through ticks to be able to identity the pathogen effectively in a sensitivity test at a clinic, with the guidance provided by the cited references. The ordinary artisan would have had more than a reasonable expectation of success of generating first and second or more amplification primers/probes. The expectation of success need only be reasonable, not absolute. (see MPEP 2143.02). The rejection has been modified accordingly with the amendments.
The response asserts that the instant claims specify oligomer combinations shown in the application to have advantageous properties for detection of Babesia species; and an oligomer combination comprising amplification oligomers with the target-hybridizing sequences of SEQ ID NO:8 and SEQ ID NO:34 had the best performance in terms of percent reactivity for all levels tested and consistent RLU signal for all levels tested for Babesia species and had the "lowest analyte signal for negative 
The response further asserts that utilizing the target-hybridizing sequences of SEQ ID NO:8 and SEQ ID NO:34 in further combination with amplification oligomers having the target-hybridizing sequences of SEQ ID NO:83, SEQ ID NO:84, and SEQ ID NO:86, shows that this combination can detect B. microti, B. duncani, B. divergens, and B. venatorum at levels as low as 0.1 parasites/mL with no false positive in negative reactions (Example 4, Tables 20-22, paragraph 00239  of the specification) 
The response asserts that “Applicant respectfully submits that these advantageous properties would not have been expected by an ordinarily skilled person in view of Chelliserry”.
This response has been reviewed and fully considered but no found persuasive. The method of claims 1 and 145 are directed to specifically detecting Babesia species nucleic acid in a sample via the method steps of “contacting (with first and second amplification oligomers or more), “performing” and “detecting”. The recitation of the claims are not directed to determining the best performance signal obtained from using SEQ ID NO: 8 and SEQ ID NO:34 in testing Babesia species.
First, to determine the advantageous properties for detection of Babesia species (directed to the argument) and unexpected result, the method of the claimed invention [using amplification oligomers with the target-hybridizing sequences of SEQ ID NO:8 and SEQ ID NO:34 (Example 2, Tables 16, 17, and 19 and para (00235)) and SEQ ID NO:83, SEQ ID NO:84, and SEQ ID NO:86  (Example 4, Tables 20-22, paragraph 
The specification discloses a method to determine the best candidates in terms of specificity and sensitivity using Babesia species in vitro-transcripts (IVT) (Example 2 page 74) and in clinical sample (Example 3 page 82) via automated Procleix Panther System using reagents (e.g. using an assay calibrator of Babesia microti IVT panel at 500 c/mL) under a specific experimental condition (see Example 2 para 0226- 00230, and Example 3 para 0231-0237). Under these experimental conditions, the specification discloses detecting the best performance, that is condition 12 among conditions 9-14, as shown in Tables 16-17 and 19. In example 4 (page 89), the specification discloses determining the oligo candidates in terms of specificity and sensitivity using IVT and a contrived Babesia clinical sample and provides the method in details (see Example 4, para 00238-00239, Tables 20-22). 
With regard to prior art, Chelliserry teaches methods for detecting 18S rRNA from the genus Babesia in blood sample including Babesia microti (see para 0011-0014, 0099-0116). In example 1-3, Chelliserry detecting the Babesia microti in blood sample using primers, probes and reagents under specific assay conditions and examining the sensitivity of detection of Babesia (see para 0099-0111). 
Eshoo teaches a method to identify tick-born Babesia species in a single test using a broad range of PCR assay using the primers, probes and reagents (see abstract, p 585 col 1-2, p 582 col 1, Table 1, p 586 col 2 through p 587 col 1). Eschoo teaches performing a sequence confirmation of Babesia microti detection via sequencing part of 18S rRNA gene using the primers specific for Babesia 18S rRNA Babesia species in ticks by using 18S rRNA gene via PCR performing PCR amplification reactions using primer pairs to evaluate the overall rate of infection of ticks with Babesia species (see abstract, p 4841 col 2 para 3, p 4842, p 4843 co 1-2, p 4844 col 1 Table 2). The teachings of Blaschitz include verifying the positive PCR result via sequencing 441 PCR products in the method; and observing the 612-bp 18S rRNA amplicons could be sequenced successfully, and all of the DNA sequences obtained were proven to be Babesia sequences (see p 4843 col 2 through p 4843 col 2 for more details). 
Based on this comparison, the claimed invention and the disclosure of the prior art references, are not identical, in this regard, the deviation was not explained in the response. Thus, the significant explanation should be required [see MPEP 716.02 (e)]. The comparison is not against the method of the method of the cited prior art.
In addition, Chelliserry exemplifies successfully detecting the Babesia microti via performing all these method steps using primers and probes to detect the target nucleic acid on SEQ ID NO: 5, as described above. For example, Chelliserry teaches detecting Babesia 18S rRNA in human whole blood at dilutions as low as 1x10-8 to 1x10-9 and Babesia 18S rRNA at dilutions as low as 1x10-9, indicating that the sensitivity of the method can be as low as 1-10 parasites per 100 mL (i.e. 0.01-0.1 parasites/mL) of sample, or lower, correlating to 2x103 to 2x104 18s rRNA copies per 100 mL of huma10n whole the method (see para 0108-0111). These teachings of Chelliserry show the sensitivity of the assay, also indicating the performance of the primers and the 
8.	No claims are allowed.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/JULIET C SWITZER/Primary Examiner, Art Unit 1634